On Rehearing
AYRES, Judge.
On an application for rehearing, it developed that this court had not had the-benefit of various documents and other exhibits introduced and filed in evidence. This rehearing was granted to afford us-the opportunity of obtaining these exhibits-from the Supreme Court, to which court an appeal was originally directed. 228 La. 350, 82 So.2d 36. The documents were accordingly procured and made available to-us and counsel on this rehearing.
Neither in argument nor in brief has-counsel for appellant pointed out any facts- or circumstances in these exhibits that would warrant or justify a change in the-conclusions heretofore reached. Our own inspection and examination of these offerings does not reveal any such facts or circumstances.
For these reasons, our original decree is reinstated and made the final judgment of this court.
And it is so ordered.